     Case 5:20-cv-00434 Document 31 Filed 12/17/20 Page 1 of 5 PageID #: 196




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT BECKLEY


BRAD BROWN, Individually
and For Others Similarly Situated,

                              Plaintiff,

v.                                                          CIVIL ACTION NO. 5:20-cv-00434

EQUITRANS MIDSTREAM
CORPORATION, and EQM MIDSTREAM
PARTNERS, LP,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER

               Pending is Defendants Equitrans Midstream Corporation (“Equitrans”) and EQM

Midstream Partners, LP’s (“EQM”) Motion to Compel Arbitration and to Dismiss or,

Alternatively, Stay the Case Pending the Outcome of Arbitration [Doc. 15], filed August 28, 2020.


                                                I.


               In April 2019, Brad Brown began working as a coating inspector in Beckley for

MDM Solutions, LLC. [Doc. 1 at ¶ 9, 39]. He signed a “Pre-Assignment Acknowledgment and

Arbitration Agreement” (“Arbitration Agreement”).1 [Doc. 16-1]. The Arbitration Agreement

identified MDM Solutions, LLC, as “Employer” and Mountain Valley Pipeline, LLC, as

“Company.” [Id.]. The Arbitration Agreement defined the matters subject to arbitration as follows:

       In the event any dispute arises between me and Employer and/or me and Company,


       1
          Charles Appling also filed notice of consent to join the litigation. [Doc. 2]. Appling’s
situation is materially identical to Brown’s situation, as Appling signed an identical arbitration
agreement. [Doc. 16-2].
    Case 5:20-cv-00434 Document 31 Filed 12/17/20 Page 2 of 5 PageID #: 197




       I will inform Employer of this dispute. In consideration for my assignment by
       Employer to provide services to Company, I acknowledge and agree that the sole
       and exclusive forum in which to resolve any dispute (to the extent not satisfactorily
       resolved via ordinary discussions among the involved parties) with my Employer
       and/or Company shall be in final and binding arbitration in accordance with the
       provisions below:

       A. Any controversy, claim, or dispute arising out of or relating to my work in
       connection with the Company shall be settled by binding arbitration . . .

       ...

       C. The Arbitration Panel shall have exclusive authority to resolve any disputes of
       any kind or nature, including enforcement of this Arbitration Agreement . . .

[Id.]. Furthermore, the Arbitration Agreement ended with a disclaimer waiving any right to litigate

such disputes in court, specifically mentioning disputes involving wages. [Id.]. Throughout

Brown’s employment, he was classified as an independent contractor and paid on a day-rate basis.

[Doc. 1 at ¶ 6]. No matter how long or how frequently Brown worked, he never received overtime.

[Id. at ¶ 53–55]. He worked as an inspector until September 2019. [Id. at ¶ 10].

               On June 25, 2020, Brown instituted this action [Doc. 1]. The Complaint alleges that

Defendants -- non-signatories to the Arbitration Agreement -- violated the Fair Labor Standards

Act (“FLSA”) by depriving Brown and others of overtime pay for the hours exceeding 40 worked

each week. [Id. at ¶ 114]. On August 28, 2020, the Defendants moved to compel arbitration

pursuant to the Arbitration Agreement. [Doc. 16 at 1]. Brown responds that the non-signatory

Defendants cannot avail themselves of the arbitral forum. [Doc. 17 at 5].

               On November 6, 2020, the Court ordered Brown, Equitrans, and EQM to file

stipulations regarding the relationship of Equitrans and EQM to the entities listed in the Arbitration

Agreement. [Docs. 25, 27]. The parties filed individual stipulations on November 20, 2020. [Docs.

28–29].




                                                  2
    Case 5:20-cv-00434 Document 31 Filed 12/17/20 Page 3 of 5 PageID #: 198




                                                 II.


               The Federal Arbitration Act provides that written agreements to arbitrate

controversies arising out of an existing contract “shall be valid, irrevocable, and enforceable, save

upon such grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2.

Courts apply a “strong federal policy in favor of enforcing arbitration agreements.” Hayes v.

Delbert Servs. Corp., 811 F.3d 666 (4th Cir. 2016) (quoting Dean Witter Reynolds, Inc. v. Byrd,

470 U.S. 213, 217 (1985)). However, a “party cannot be required to submit to arbitration any

dispute which he has not agreed so to submit.” Mey v. DIRECTV, LLC, 971 F.3d 284, 292 (4th

Cir. 2020); Levin v. Alms & Assocs., Inc., 634 F.3d 260, 266 (4th Cir. 2011). A “foundational FAA

principle [is] that arbitration is a matter of consent.” Home Buyers Warranty Corp. v. Hanna, 750

F.3d 427, 434 (4th Cir. 2014) (quoting Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S.

662, 684 (2010)).

               Section 4 of Title 9 provides, “If the making of the arbitration agreement or the

failure, neglect, or refusal to perform the same be in issue, the court shall proceed summarily to

the trial thereof.” 9 U.S.C. § 4; Berkeley Cty. Sch. Dist. v. Hub Int’l Ltd., 944 F.3d 225, 234 (4th

Cir. 2019). In Hub, the Court of Appeals stated, “Section 4 thus requires that the district court —

rather than an arbitrator — decide whether the parties have formed an agreement to arbitrate.”

Berkeley, 944 F.3d at 234 (quoting Granite Rock Co. v. Int’l Bhd. Of Teamsters, 561 U.S. 287, 296

(explaining that dispute over formation of agreement to arbitrate “is generally for courts to

decide”)). To determine whether the parties formed an agreement to arbitrate, courts “apply

ordinary state law principles governing the formation of contracts.” Chorley Enter., Inc. v.

Dickey’s Barbecue Rest., Inc., 807 F.3d 553, 563 (4th Cir. 2015) (citing First Options of Chicago,

Inc. v. Kaplan, 514 U.S. 938, 944 (1995)).

                                                 3
    Case 5:20-cv-00434 Document 31 Filed 12/17/20 Page 4 of 5 PageID #: 199




               “In the Fourth Circuit, a litigant can compel arbitration if he can demonstrate ‘(1)

the existence of a dispute between the parties, (2) a written agreement that includes an arbitration

provision which purports to cover the dispute, (3) the relationship of the transaction, which is

evidenced by the agreement, to interstate or foreign commerce, and (4) the failure, neglect or

refusal of the defendant to arbitrate the dispute.’” Adkins v. Labor Ready, Inc., 303 F.3d 496 (4th

Cir. 2002) (quoting Whiteside v. Teltech Corp., 940 F.2d 99, 102 (4th Cir. 1992)).


                                                III.


               The parties do not dispute that a controversy exists between them, that the

transaction bears a relationship to interstate commerce, or that Brown refuses to arbitrate the

dispute. The sole remaining issue is whether there is “a written agreement that includes an

arbitration provision which purports to cover the dispute.” Adkins v. Labor Ready, Inc., 303 F.3d

496 (4th Cir. 2002) (quoting Whiteside v. Teltech Corp., 940 F.2d 99, 102 (4th Cir. 1992)).

               Defendants contend that the Arbitration Agreement purports to cover the dispute

because it applies to “[a]ny controversy, claim, or dispute arising out of or relating to [Brown’s]

work in connection with the Company.” [Docs. 16 at 15, 16-1 at 2]. Brown argues that the

Defendants have no rights under the Arbitration Agreement, as nothing in it indicates an intent to

allow Equitrans or EQM to enforce the Arbitration Agreement. [Doc. 17 at 1].

               The parties appear to agree that West Virginia law governs formation of the

Arbitration Agreement. [Docs. 17 at 9, 18 at 7]. Brown disputes whether he and Defendants agreed

to arbitrate disputes like the one presented herein. [Doc. 17 at 1]. Thus, Brown disputes whether

he has an agreement to arbitrate with and Defendants Equitrans and EQM. When the making of an

arbitration agreement is at issue, the court must conduct a summary trial pursuant to 9 U.S.C. § 4.



                                                 4
    Case 5:20-cv-00434 Document 31 Filed 12/17/20 Page 5 of 5 PageID #: 200




               Accordingly, the Court concludes the matter in controversy must be resolved by the

summary trial provision of 9 U.S.C. § 4. Our Court of Appeals has noted that the determination of

appropriate pretrial procedures is “reserved to the able lawyers for the parties and the sound

discretion of our distinguished colleague on the district court.” Berkeley Cty. Sch. Dist., 944 F.3d

at 242. The Court will hold a status conference to determine what procedures are appropriate.

               Before the status conference, the Court directs counsel to consult about an

appropriate procedure for the summary trial. Counsel should discuss whether brief discovery is

necessary; when the parties expect to be ready for a summary trial on the question of whether

Brown has agreed to arbitrate disputes with Equitrans and EQM; and if there are other procedures

the parties deem appropriate. See Boyles v. Langmore Capital, LLC, 2020 U.S. Dist. LEXIS

145612, *7 (M.D.N.C. 2020) (instructing the parties to consult about the appropriate summary

trial procedure).


                                                IV.


               The Court therefore ORDERS the parties to attend a status conference on January

8, 2021 at 10:00 a.m. in Beckley to discuss the procedures for the summary trial.

               The summary trial is scheduled for January 26, 2021 at 9:00 a.m. in Beckley.

               The Court directs the Clerk to transmit a copy of this Memorandum Opinion and

Order to counsel of record and to any unrepresented party.

                                                  ENTER:     December 17, 2020




                                                 5
